Filed Pursuant to Rule 424(b)(2) Registration No. 333-209466 MILESTONE SCIENTIFIC INC. Common Stock We are offering 104,200 shares of common stock, par value $0.001 per share pursuant to this prospectus supplement and the accompanying prospectus. Our common stock is listed on the NYSE MKT under the symbol “MLSS”.The last reported sale price of our shares of common stock on July 20, 2016 was $2.81 per share. One-third of the aggregate market value of the shares of our outstanding common stock held by non-affiliates, computed by reference to the highest price at which a share was last sold within the 60-day period ending on the date hereof was $18,150,663 based on 17,565,158 shares of our outstanding common stock held by non-affiliates.We have not sold any securities pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on and includes the date hereof. Before you invest, you should carefully read this prospectus supplement, the accompanying prospectus and all information incorporated by reference therein.These documents contain information you should consider when making your investment decision. Investing in these securities involves significant risks.Please read “Risk Factors” on page S- 7 of this prospectus supplement, on page 3 of the accompanying prospectus and in the documents incorporated by reference into this prospectus supplement. N either the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete.Any representation to the contrary is a criminal offense. We have retained Graviton Capital S.A. to act as our placement agent in connection with the arrangement of this transaction. We have agreed to pay the placement agent the placement agent fee set forth in the table below, which assumes that we sell all of the shares of common stock that we are offering. The placement agent is not required to arrange for the sale of any specific number of shares or dollar amount but will use its “reasonable best efforts” to arrange for the sale of the shares. Per Share Total Offering price $ $ Placement agent fees (1) $ $ Proceeds, before expenses, to us $ $ We have agreed to pay the placement agent a cash fee equal to 10% of the gross proceeds received in this offering. See “Plan of Distribution” on page S-8 of this prospectus supplement for more information regarding these arrangements. We estimate the total expenses of this offering, excluding the placement agent fees, will be approximately $30,000. Because there is no minimum offering amount required as a condition to closing in this offering, the actual offering amount, the placement agent fees and net proceeds to us, if any, in this offering may be substantially less than the maximum offering amount set forth above. We expect to deliver the securities being offered pursuant to this prospectus supplement on or about July 26, 2016. The date of this prospectus supplement is July 21, 2016. TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 FORWARD LOOKING STATEMENTS S-2 PROSPECTUS SUMMARY S-3 THE OFFERING S-6 RISK FACTORS S-7 USE OF PROCEEDS S-7 DESCRIPTION OF COMMON STOCK S-7 PLAN OF DISTRIBUTION S-8 INTEREST OF NAMED EXPERTS AND COUNSEL S-9 WHERE YOU CAN FIND MORE INFORMATION S-9 INFORMATION INCORPORATED BY REFERENCE S-10 TABLE OF CONTENTS Prospectus Page WHERE YOU CAN FIND MORE INFORMATION 1 FORWARD-LOOKING STATEMENTS 2 PROSPECTUS SUMMARY 2 RISK FACTORS 3 THE COMPANY 3 USE OF PROCEEDS 11 DESCRIPTION OF COMMON STOCK WE MAY OFFER 11 DESCRIPTION OF PREFERRED STOCK AND PREFERRED STOCK WE MAY OFFER 12 DESCRIPTION OF WARRANTS WE MAY OFFER 15 DESCRIPTION OF DEBT SECURITIES WE MAY OFFER 16 DESCRIPTION OF UNITS WE MAY OFFER 18 PLAN OF DISTRIBUTION 18 INDEMNIFICATION OF DIRECTORS AND OFFICERS 20 INTEREST OF NAMED EXPERTS AND COUNSEL 20 ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus form part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or the “SEC,” using a “shelf” registration process. This document contains two parts. The first part consists of this prospectus supplement, which provides you with specific information about this offering. The second part, the accompanying prospectus, provides more general information, some of which may not apply to this offering. Generally, when we refer only to the “prospectus,” we are referring to both parts combined. All references in this prospectus supplement to “Milestone,” “us,”, “our”, “we” or “Milestone Scientific” refer to Milestone Scientific Inc. and its wholly owned subsidiary, Wand Dental Inc., a Delaware corporation, unless the context otherwise indicates. Milestone has rights to the following trademarks: CompuDent ® , CompuMed ® , CompuFlo ® , The Wand ® , The Wand Plus ® , The SafetyWand ® , Dynamic Pressure Sensing Technology ® , and STA Single Tooth Anesthesia™ , (STA Instrument, instruments and handpieces).References to our “common stock” refer to the common stock of Milestone Scientific Inc. This prospectus supplement, and the information incorporated herein by reference, may add, update or change information in the accompanying prospectus. You should read both this prospectus supplement and the accompanying prospectus together with additional information described under the heading “Where You Can Find More Information.” If there is any inconsistency between the information in this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference to this prospectus supplement and the accompanying prospectus. We have not authorized any other person to provide information different from that contained in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein. If anyone provides you with different or inconsistent information, you should not rely on it. You should assume that the information appearing in the prospectus and this prospectus supplement is accurate as of the dates on their respective covers, regardless of time of delivery of the prospectus and this prospectus supplement or any sale of securities. Our business, financial condition, results of operations and prospects may have changed since those dates. All references in this prospectus supplement to our consolidated financial statements include, unless the context indicates otherwise, the related notes. The industry and market data and other statistical information contained in this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference are based on management’s own estimates, independent publications, government publications, reports by market research firms or other published independent sources, and, in each case, are believed by management to be reasonable estimates. Although we believe these sources are reliable, we have not independently verified the information. None of the independent industry publications used in this prospectus supplement, the accompanying prospectus or the documents we incorporate by reference were prepared on our or our affiliates’ behalf and none of the sources cited by us consented to the inclusion of any data from its reports, nor have we sought their consent. S-1 FORWARD-LOOKING STATEMENTS Certain information set forth in this prospectus or incorporated by reference in this prospectus may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are intended to be covered by the “safe harbor” created by those sections.Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of forward-looking terms such as “believe,” “expect,” “may,” “will,” “should,” “would,” “could,” “seek,” “intend,” “plan,” “estimate,” “goal,” “anticipate,” “project” or other comparable terms.Forward-looking statements involve inherent risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statements, as a result of various factors including those risks and uncertainties included in this prospectus under the caption “Risk Factors,” and those risks and uncertainties described in the documents incorporated by reference into this prospectus. We urge you to consider those risks and uncertainties in evaluating our forward-looking statements. All subsequent written and oral forward-looking statements attributable to us or to persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. We further caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein or in the accompanying prospectus (or elsewhere) to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. S-2 PROSPECTUS SUMMARY The information below is only a summary of more detailed information included elsewhere in or incorporated by reference in this prospectus supplement and the accompanying prospectus. This summary may not contain all the information that is important to you or that you should consider before making a decision to invest in our common stock. Please read this entire prospectus supplement and the accompanying prospectus, including the risk factors, as well as the information incorporated by reference in this prospectus supplement and the accompanying prospectus, carefully. About M ilestone Scientific Inc. Milestone Scientific Inc. (NYSE MKT: MLSS) is a medical research and development company that designs and patents innovative injection technology. Our computer-controlled injection systems make injections precise, efficient, and virtually painless. Since our inception we have engaged in pioneering proprietary, innovative, computer-controlled injection technologies and solutions for the medical and dental markets. We have focused our energy and resources on redefining the worldwide standard of care for injection techniques by making the experience more comfortable for the patient and by reducing the anxiety and stress of administering injections for the healthcare provider. We and our technology are widely recognized by key opinion leaders, industry experts and medical and dental practitioners as the leader in the emerging, high growth, computer-controlled injection industry; and remains intent on expanding the use and application of its proprietary, patented technologies to achieve greater operational efficiencies, enhanced patient safety and therapeutic adherence, and improved quality of care within a broad range of medical disciplines. We have developed and commercialized an array of proprietary, innovative, computer controlled injection instruments and related disposable, single-use handpieces for the medical and dental markets. Our dental instruments have set a new standard of care for dental injections and our newly commercialized instruments for the administration of epidural anesthetic injections and intra-articular injections of various medicaments are expected to set new standards for these procedures. Our technology is proven and well established and our dental instruments have been used to administer millions of injections world-wide. Each of our instruments has a related single use disposable leading to a continuing revenue stream following sale of the instrument. Our first commercial product, the Compudent ® and its associated disposable Wand ® handpiece for the dental market allowed the dentist to consistently provide painless injections for virtually all dental procedures including routine cleanings and fillings as well as more sophisticated implants, root canals and crowns. New injections made possible by the Compudent ® eliminate collateral numbness of the tongue, lips and facial muscles and often hasten the onset of anesthesia by eliminating the need for preliminary mandibular blocks. The pencil-grip used with the Wand ® handpieces provide the practitioner with unprecedented tactile sense and acute control and allows bi-directional rotation eliminating needle deflection thus resulting in a greater success rate. Since the Wand ® handpiece does not look like a typical syringe it also reduces patient anxiety and helps needle phobics to see their dentists receive the benefits of dental treatment. The Compudent ® instrument is considered one of the major advances in dentistry in the 20th Century and has been favorably evaluated in more than 50 peer reviewed or independent clinical research reports. Our next significant intellectual property advance was the development of our proprietary patented CompuFlo ® technology for the precise delivery of anesthetics and other medicaments into various tissues and bodily cavities. The CompuFlo ® technology has been U.S. Food and Drug Administration (“FDA”) approved and allows the practitioner to precisely regulate and control the flow rate of the injectable material while receiving “real time” pressure feed-back information allowing the practitioner to determine the tissue or bodily cavity into which the injectable material is being delivered. The CompuFlo ® technology continues the painless delivery benefits of the Compudent ® while allowing the practitioner to know which tissues have been penetrated and to inject medicaments precisely into the desired location. With CompuFlo ® the injection of chemotherapeutics and other toxic substances outside the targeted area can be avoided. The instruments developed using the CompuFlo ® also provide a digital record of the time and amount of anesthetic or medicament injected. S-3 Our first system utilizing the CompuFlo ® technology was our STA ® instrument and related handpiece for the dental market. The STA ® instrument and handpiece continue to provide all of the benefits of the Compudent ® system while better facilitating single tooth anesthesia (now generally performed with a high pressure spring loaded gun-like instrument) by allowing the practitioner to monitor and precisely control pressure, rate and volume. Instruments using the CompuFlo® technology can be used to inject a wide variety of liquid medicaments as well as anesthetics. CompuFlo ® avoids the negative side effects from the use of traditional hypodermic drug delivery injection instruments, which are well documented in dental and medical literature and include risk of death, transient or permanent paralysis, pain, tissue damage and post-operative complications. Pain and tissue damage are a direct result of uncontrolled flow rates and pressure created during the administration of drug solutions into human tissue. While several technologies have been capable of controlling flow rate, the ability to accurately and precisely control pressure has been unobtainable until the development of CompuFlo
